        Case 2:17-cr-00232-JAM Document 366 Filed 06/26/20 Page 1 of 2

     RANDY SUE POLLOCK
 1
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Telephone: (510) 763-9967
     Facsimile: (510) 380-6551
 4   rsp@rspollocklaw.com
 5
     Attorney for Defendant
 6   ERAN BUHBUT
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                       SACRAMENTO DIVISION

11
     UNITED STATES OF AMERICA,                           CASE NO. 17-00232-JAM
12
13                               Plaintiff,
            vs.                                          STIPULATION AND ORDER TO
14                                                       CONTINUE SENTENCING
     ERAN BUHBUT,
15                               Defendant.
16
17
18
19          IT IS HEREBY STIPULATED by and between Randy Sue Pollock, counsel for defendant
20   Eran Buhbut, and Assistant United States Attorney Miriam Hinman, that the sentencing presently
21   set for August 25, 2020 be continued to September 29, 2020 at 9:15 a.m. Under the circumstances
22   of this case, including provision II.F of the defendant’s plea agreement, the parties agree that the
23   requested continuance is appropriate so that the Court may have the opportunity to consider
24   additional information relevant to sentencing.
25          United States Probation Officer Lynda Moore has no objection to this continuance.
26          The draft presentence investigation report shall be due no later than August 18, 2020.
27          Informal objections shall be due no later than September 1, 2020.
28
                                                        1
     U.S. v. BUHBUT, CR. 17-00232-JAM
     STIPULATION AND [PROPOSED] ORDER
     TO CONTINUE SENTENCING
       Case 2:17-cr-00232-JAM Document 366 Filed 06/26/20 Page 2 of 2


 1         The final presentence investigative report shall be due no later than September 8, 2020.
 2         Motions to correct the presentence report shall be due no later than September 15, 2020.
 3         Replies and sentencing memoranda shall be filed no later than September 22, 2020.
 4
 5
     Date: June 25, 2020                                        /s/
 6                                                       RANDY SUE POLLOCK
 7                                                       Attorney for Defendant
                                                         Eran Buhbut
 8
     Date: June 25, 2020                                        /s/
 9                                                       MIRIAM HINMAN
10                                                       Assistant United States Attorney

11
12   IT IS SO ORDERED:
13
14   DATE: June 25, 2020                                 /s/ John A. Mendez_____________
                                                         HON. JOHN A. MENDEZ
15                                                       United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
     U.S. v. BUHBUT, CR. 17-00232-JAM
     STIPULATION AND [PROPOSED] ORDER
     TO CONTINUE SENTENCING
